Citation Nr: 0829471	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gastric ulcer disease with hiatal hernia.  


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney-at-
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which granted service 
connection for gastric ulcer disease with hiatal hernia and 
assigned a 10 percent rating, effective from March 4, 1997.  
The veteran appealed for the assignment of a higher initial 
rating.            

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in February 2008, the RO increased the 
rating for the veteran's gastric ulcer disease with hiatal 
hernia to 40 percent, effective from March 4, 1997.  As the 
veteran has not been granted the maximum benefit allowed, he 
is presumed to be seeking a higher initial rating and the 
claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 


FINDING OF FACT

At all times during the course of the appeal, the veteran's 
gastric ulcer with hiatal hernia has been manifested by no 
more than moderately severe symptoms, the overwhelming 
preponderance of the evidence is against a finding of severe 
symptoms with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.

CONCLUSION OF LAW

The schedular criteria for an initial or staged rating in 
excess of 40 percent for gastric ulcer disease with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.114, Diagnostic Codes 7304, 7305, 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and January 2008 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004 and January 2008 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the January 2008 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in January 2008, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Mayfield, supra, at 
121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating : (1) that any defect was cured by actual 
knowledge on the part of the claimant (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim.)  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for a higher initial rating for 
gastric ulcer disease with hiatal hernia.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this timing defect 
in Pelegrini notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  The presumption of prejudice has 
also been rebutted (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions, the contentions provided by 
his private attorney-representative, and the communications 
provided to him by the VA over the course of this appeal, he 
is reasonably expected to understand from notices provided 
what was needed.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").                
Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in June 2004 and February 2008, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal.  The 
aforementioned VA examinations revealed findings that are 
adequate for rating the veteran's gastric ulcer disease with 
hiatal hernia.  Thus, VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the 
National Personnel Records Center in 1973.

Xerox copies of what appear to be handwritten private 
outpatient treatment notes for the veteran indicate that in 
June 1956, approximately five months after service, the 
veteran reported occasional gas and loose bowels.  There was 
no indication of a diagnosis of a gastrointestinal disorder.  
The following year in June 1957, a notation recorded that the 
veteran felt run down and that he had "a little gas".  Also 
submitted is what appears to be another set of private 
outpatient treatment notes from a private physician during 
the period of June 1973 to October 1974.  According to the 
notes, in September 1973, the veteran was treated for 
gastritis.  In April 1974, there were two notations of 
gastritis. 

In May 1974, the veteran was hospitalized for three days for 
evaluation of gastrointestinal complaints, to include 
abdominal distress and mid-epigastric pain unrelieved by 
antacids or bowel sedatives.  The initial impression was 
peptic ulcer disease.  Upon further evaluation, it was noted 
that the veteran had been seen on several occasions reporting 
a diagnosis of peptic ulcer, "although, this was not known 
to be proven."  

Private handwritten outpatient treatment notes begin to 
routinely note a diagnosis of peptic ulcer in September 1981, 
with medication being prescribed.

Other private handwritten outpatient treatment records from 
April 1987 indicate a "suggestion of small sliding hiatal 
hernia and gastroesophageal reflux disease (GERD)."

A private record of hospitalization from January 1996 
indicates that the veteran was admitted with complaints of 
chest and upper abdominal discomfort.  An abdominal 
ultrasound resulted in findings of bilateral renal cysts, 
which were 5.6 centimeters in diameter.  There were some S-T 
segment elevations, which were felt to be due to early 
repolarization.  White blood cell count was somewhat 
elevated.  Additional testing revealed no definitive evidence 
of ischemia.  The veteran was asymptomatic at discharge and 
was placed on antacids.  The final diagnoses were chest pain, 
cause undetermined, and GERD.  

In a private outpatient treatment record from March 1999, it 
was noted that previous upper endoscopy had resulted in 
findings of no specific disease to explain the veteran's 
ongoing symptoms.  The diagnoses were hypertension and GERD.  
In June 1999, it was reported that the veteran had a history 
of chronic gastroesophageal reflux that had been present for 
some time; however, since being started on Prilosec, his 
symptoms had improved significantly.  His weight had been 
stable with a good appetite and there had been no major 
swallowing problems.  However, according to the veteran, he 
had periodic rectal bleeding.  The veteran's weight was 181 
pounds.  Upon physical examination, the veteran's abdomen was 
soft and nontender.  He had no extremity edema.  In June 
1999, the veteran was examined by D.R., M.D.  At that time, 
Dr. R. indicated that the veteran was bothered with 
continuing indigestion and a fowl taste in his mouth "in 
spite of the use of Prilosec on a regular basis."  According 
to Dr. R., the veteran's stool for occult blood showed two 
positives and one negative, which was significant given his 
gastrointestinal symptoms.  Dr. R. diagnosed the veteran with 
the following: (1) hemoccult positive stools, (2) GERD, and 
(3) hypertension.     

In June 2004, the veteran underwent a VA digestive 
examination.  At that time, he stated that over the years, he 
had symptoms of heartburn and food intolerance.  The examiner 
indicated that an upper GI series performed at VA in June 
2004 was reported to show esophageal motility, which was 
unremarkable.  There was a small reducible hiatus hernia with 
a widely patent V-ring present in the distal esophagus.  The 
gastric contour contractility mucosal detail was 
unremarkable.  Shallow barium collections were seen in the 
gastric fundus suggesting abscess ulcers.  Barium passed 
freely into the normal appearing duodenal bulb.  The 
remainder of the duodenum was normal.  The impression was of 
a hiatus hernia with patent V-ring, evidence of gastritis.  
Based on those findings, and the long history the veteran's 
gastrointestinal complaints, the examiner opined that it was 
at least as likely as not that he had gastric ulcer disease 
and gastritis, possibly related to h-pylori.      

By a June 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for gastric ulcer 
disease with hiatal hernia.  The RO assigned a 10 percent 
disability rating under Diagnostic Code 7304, effective from 
March 4, 1997, for the veteran's service-connected gastric 
ulcer disease with hiatal hernia.  

In August 2005, the RO received private medical records, 
dated from June 1999 to August 2004.  The records show that 
in June 1999, the veteran underwent a colonoscopy and an 
endoscopy.  The diagnoses were large internal hemorrhoids; 
colonic polyps; and small gastric polyps.  The records 
reflect that in February 2001, the veteran underwent a 
follow-up evaluation.  At that time, the examiner stated that 
the veteran's medication was working and was making his 
stomach much better.  The physical examination showed that 
the veteran's abdomen was soft and nontender, with positive 
bowel sounds and no hepatosplenomegaly.  In regard to an 
assessment, the examiner indicated that the veteran should 
continue his medication for his stomach.  In February 2004, 
the veteran underwent a follow-up evaluation.  At that time, 
his weight was 188 pounds.  The veteran stated that he had 
blood in his stools.  The physical examination showed that 
the veteran's abdomen was soft and nontender.  There was no 
hepatosplenomegaly and he had normal bowel sounds.  The 
diagnosis was GERD.  In a June 2004 follow-up evaluation, it 
was noted that the veteran stated that he had been told by VA 
that he was slightly anemic.  He denied bright red blood per 
rectum and melena.  The physical examination of the veteran's 
abdomen showed that there were no masses and that there was 
no tenderness.  There were also no abdominal hernias.  The 
diagnosis was GERD.  In August 2004, the veteran weighed 191 
pounds and he denied bright red blood per rectum, melena, 
abdominal pain, and fevers.        

A VA digestive examination was conducted in February 2008.  
At that time, the veteran stated that his GERD had 
progressively worsened in the past four years.  He indicated 
that he took medication but that he still occasionally had 
reflux symptoms which would awaken him from sleep and he 
would have to sleep in his recliner.  The veteran denied 
hematochezia, melena, or hematemesis.  The examiner reported 
that the veteran did not have a history of vomiting.  The 
veteran's symptoms included heartburn sensation upon 
reclining, belching, and a full feeling.  He reported that he 
had heartburn and regurgitation several times a week.  
According to the veteran, his symptoms were aggravated by 
reclining and strenuous activity like yard work.  

The physical examination showed that the veteran had 
normoactive bowel sounds, with mild mid epigastric TTP 
(tender to palpation/pressure).  The examiner stated that the 
veteran's overall health was good and that there were no 
signs of anemia.  The diagnosis was GERD with a history of 
peptic ulcer disease.  In regard to a problem associated with 
the diagnosis, the examiner noted that the veteran had a 
gastric ulcer and hiatal hernia with GERD.  According to the 
examiner, the veteran was not employed.  The examiner stated 
that the veteran's symptoms caused mild effects on his usual 
daily activities such as chores, exercise, and sports.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since March 4, 1997.

The veteran's service-connected gastric ulcer disease with 
hiatal hernia is rated 40 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7304 for gastric ulcer.  Under that 
diagnostic code, a 60 percent rating is warranted for severe 
symptoms with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent evaluation 
rating is warranted for moderately severe symptoms, with less 
than severe symptoms but with impairment of health manifested 
by anemia and weight less or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.   
Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Code 7304.  For purposes of 
evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112 (2007).

The veteran contends that the 40 percent disability rating 
does not adequately reflect the level of disability that he 
experiences due to his gastric ulcer disease with hiatal 
hernia.  He maintains that he has reflux symptoms and 
heartburn.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board finds that an initial or staged rating in excess of 
40 percent for the veteran's service-connected gastric ulcer 
with hiatal hernia is not warranted for any period during the 
course of this appeal.  As previously stated, a 60 percent 
rating is warranted for severe symptoms with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  (Emphasis added.)  At no time 
during the course of this appeal has the symptomatology of 
the veteran's gastric ulcer disease with hiatal hernia been 
characterized as severe.  His symptoms are at least partially 
relieved by medication.  In this regard, although in the June 
1999 examination conducted by Dr. D.R., the veteran stated 
that he was bothered with continuing indigestion and a fowl 
taste in his mouth "in spite of the use of Prilosec on a 
regular basis," the Board notes that in another examination 
also conducted in June 1999, it was reported that since the 
veteran's had started taking Prilosec, his symptoms had 
improved significantly.  Moreover, additional private medical 
records reflect that in a February 2001 examination, the 
examiner stated that the veteran's medication was working and 
was making his stomach much better.  Furthermore, in the 
veteran's February 2008 VA examination, the veteran stated 
that he took medication and that he had only occasional 
reflux symptoms.  The examiner specifically noted that the 
veteran's symptoms caused "mild" effects on his usual daily 
activities.       

The Board also notes that in the instant case, there is no 
evidence of record showing that the veteran experiences 
vomiting or hematemesis.  In the veteran's February 2008 VA 
examination, the examiner reported that the veteran did not 
have a history of vomiting and the veteran denied 
hematemesis.  In regard to whether the veteran has recurrent 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, the Board 
recognizes that the veteran has been diagnosed with melena on 
occasion.  Private medical records show that in June 1999, 
the veteran stated that he had periodic bleeding and Dr. R. 
noted that the veteran's stool for occult blood showed two 
positives and one negative.  Thus the assessment included 
hemoccult positive stools.  In February 2004, the veteran 
noted that he had blood in his stools.  However, in August 
2004, he denied bright red blood per rectum and melena.  
Moreover, in the veteran's February 2008 VA examination, he 
once again denied melena.  In regard to anemia, although 
private medial records reflect that in June 2004, the veteran 
stated that he had been told by VA that he was slightly 
anemic, there is no laboratory evidence of anemia and in the 
February 2008 VA examination, the examiner stated that there 
were no signs of anemia.  With regard to whether the veteran 
has experienced any weight loss, the Board observes that 
private medical records show that in June 1999, it was noted 
that the veteran's weight had been stable.  The veteran's 
weight was 181 pounds.  Over the course of this appeal, 
instead of experiencing a weight loss, the veteran's weight 
has actually increased, and in August 2004, his weight was 
191 pounds.  Thus, his weight has been relatively stable and 
there is no evidence of weight loss.  

In light of the above, the Board observes that although the 
veteran may have occasional melena, the evidence of record 
does not show that his gastric ulcer disease with hiatal 
hernia is manifested by anemia and weight loss productive of 
definite impairment of health, which is required for a 60 
percent rating under Diagnostic Code 7304.  In the veteran's 
February 2008 VA examination, the examiner stated that the 
veteran's overall health was good.  Therefore, the Board 
finds that the criteria for an initial or staged rating in 
excess of 40 percent under Diagnostic Code 7304 for gastric 
ulcer disease with hiatal hernia have clearly not been met.

The Board has considered whether or not the veteran is 
entitled to a higher rating for his gastric ulcer with hiatal 
hernia under any other diagnostic code.  In this regard, 
Diagnostic Code 7346 pertains to hiatal hernia.  Under 
Diagnostic Code 7346, a 30 percent rating is assigned when a 
hiatal hernia causes persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned when a hiatal hernia causes symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).     

As stated above, there is no evidence of record that the 
veteran's gastric ulcer disease with hiatal hernia causes 
vomiting, material weight loss, or hematemesis.  In addition, 
while the veteran experiences occasional melena and allegedly 
slight anemia, there is no indication that melena, anemia or 
any other manifestations of the veteran's gastric ulcer 
disease or hiatal hernia produce severe impairment of health.  
In the veteran's February 2008 VA examination, the examiner 
stated that the veteran's overall health was good.  Thus, the 
Board cannot find that his symptoms meet or more nearly 
approximate the criteria for the 60 percent rating under 
Diagnostic Code 7346, which denotes severe impairment.  
Therefore, the Board finds that the criteria for a higher 
initial or staged rating under Diagnostic Code 7346 for 
gastric ulcer disease with hiatal hernia have not been met.   

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, a 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).   It is also 
pertinent to point out that the veteran's current 40 percent 
rating takes into account significant industrial impairment. 

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for an initial or 
staged rating in excess of 40 percent for the service-
connected gastric ulcer disease with hiatal hernia, and the 
claim must be denied. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").


ORDER

Entitlement to an initial or staged rating in excess of 40 
percent for gastric ulcer disease with hiatal hernia is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


